t c memo united_states tax_court steven r rader petitioner v commissioner of internal revenue respondent docket no filed date steven r rader pro_se miles b fuller luke d ortner thomas g hodel and matthew a houtsma for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and additions to tax pursuant to sec_6651 and and of dollar_figure dollar_figure and dollar_figure respectively for the taxable_year the issues for decision are whether petitioner had unreported self-employment_income of dollar_figure and whether petitioner is liable for the additions to tax we resolve all issues in favor of respondent and also sanction petitioner under sec_6673 findings_of_fact some of the facts have been stipulated or deemed admitted for purposes of this case the stipulation of facts respondent’s request for admissions and the exhibits received in evidence are incorporated herein by this reference petitioner resided in colorado at the time the petition was filed with the court petitioner was the sole owner and operator of steve rader plumbing a sole_proprietorship for the taxable_year he did not though consider himself a plumber but as someone engaged in many different trades such as plumbing electrical work handyman work and automobile repair work having engaged in such trades for the past to years 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded to the nearest dollar 2petitioner failed to respond to respondent’s request for admissions filed on date accordingly the requested admissions are deemed admitted see rule c during petitioner received payments of dollar_figure and dollar_figure from diamond t ranch llc diamond ranch and timberline framers inc timberline framers respectively these payments were compensation_for services petitioner rendered to them in his capacity as a self-employed independent_contractor however petitioner did not file a federal_income_tax return and did not make any federal tax_payments for respondent received information_return documents from diamond ranch and timberline framers reporting that petitioner during that year had received the aforementioned payments from them as nonemployee compensation and that no federal_income_tax or federal employment_tax was withheld from those payments using this information respondent prepared a substitute for return for petitioner for pursuant to sec_6020 sfr the sfr included as income ie nonemployee compensation the aforementioned payments and allowed a standard_deduction for a single filer and one exemption on date respondent issued a notice_of_deficiency to petitioner based on the sfr determining that he had self-employment_income of dollar_figure was liable for an income_tax deficiency of dollar_figure and was liable for additions to tax under sec_6651 and and of dollar_figure dollar_figure and dollar_figure respectively petitioner timely petitioned this court for redetermination of the deficiency and the additions to tax in his petition petitioner challenged the notice_of_deficiency in its entirety its form substance and the amounts including that the sfr was a valid b return petitioner however did not assign any error as required by rule b to respondent’s determinations that he had self-employment_income and that he was liable for the additions to tax i burden_of_proof opinion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 however for the presumption of correctness to adhere in unreported income cases such as this the commissioner’s deficiency determination must be supported by some evidentiary foundation linking the taxpayer to an income-producing activity or demonstrating that the taxpayer actually received unreported income see 994_f2d_1542 11th cir aff’g tcmemo_1991_ 596_f2d_358 9th cir rev’g 67_tc_672 see also 948_f2d_1188 10th cir the requisite evidentiary foundation is minimal and need not include direct evidence see moses v commissioner tcmemo_2014_220 once the commissioner produces evidence linking the taxpayer to an income- producing activity or demonstrating that the taxpayer received unreported income the presumption of correctness applies and it becomes the taxpayer’s burden to establish that the commissioner’s determination is arbitrary or erroneous blohm v commissioner f 2d pincite the commissioner bears the burden of production with respect to the additions to tax under sec_6651 and sec_6654 see sec_7491 but the taxpayer bears the burden of proving that the commissioner’s determinations with respect to the additions to tax are incorrect see 127_tc_200 aff’d 521_f3d_1289 10th cir ii unreported self-employment_income sec_61 defines gross_income as all income from whatever source derived including c ompensation for services self-employment_income is income arising from the performance of personal services where an 3petitioner does not otherwise contend that the burden_of_proof should shift to respondent under sec_7491 as to any relevant issue of fact nor has he established that the requirements for shifting the burden_of_proof have been met employer-employee relationship does not exist between the payor and the payee sec_1401 and sec_1402 sec_1401 imposes an additional tax on an individual’s self-employment_income for any taxable_year the record establishes and petitioner does not dispute that he received a total of dollar_figure in compensation_for services he provided to diamond ranch and timberline framers during and that he was not an employee of either entity during that year thus respondent has met the minimal evidentiary foundation with respect to the unreported self-employment_income and the burden was on petitioner to prove that respondent’s determination as to the unreported self- employment income was arbitrary or erroneous see tucker v commissioner tcmemo_2014_51 commissioner satisfied requisite evidentiary foundation by relying on deemed admissions and deemed stipulation of facts see also 181_f3d_1002 9th cir evidentiary foundation satisfied when the taxpayer’s employer reported the taxpayer’s income to the commissioner aff’g tcmemo_1997_97 petitioner attacks on nonsubstantive grounds the propriety of the sfr and accordingly the issuance of the notice_of_deficiency which was based on the sfr petitioner argues that the sfr was invalid because n owhere in the documentation of this case has the respondent identified a taxing statute petitioner also argues that the sfr was invalid because it was not prepared on a form_1040 u s individual_income_tax_return petitioner’s arguments resemble ones he has previously made to and which were rejected by this court and the u s court_of_appeals for the tenth circuit see 143_tc_376 aff’d in part appeal dismissed in part 616_fedappx_391 10th cir suffice it to say pursuant to sec_6020 if a taxpayer fails to make a required return the commissioner may make a substitute for return for the taxpayer from his own knowledge or from such information obtained through testimony or otherwise and a return so made and subscribed by the commissioner shall be prima facie good and sufficient for all legal purposes sec_6020 and and as we previously stated to constitute a valid sec_6020 substitute for return the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ rader v commissioner t c pincite quoting spurlock v commissioner tcmemo_2003_124 slip op pincite see also sec_301 b proced admin regs the sfr consisted of a form sec_6020 certification a form_4549 income_tax examination changes and a form 886-a explanations of items contrary to what petitioner may believe t hat combination of documents is sufficient to constitute a valid sfr under sec_6020 and t here is no requirement that a valid sfr include a form_1040 rader v commissioner t c pincite respondent’s determination with respect to petitioner’s unreported income for is sustained iii additions to tax a failure_to_file sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a federal_income_tax return unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 469_us_241 petitioner did not file a federal_income_tax return for respondent’s records which petitioner stipulated show there was no federal_income_tax return filed in petitioner’s name for respondent has discharged his burden of production under sec_7491 petitioner offered no evidence at trial that his failure_to_file was due to reasonable_cause and not due to willful neglect and on 4petitioner also seems to take issue with the individual_master_file that the internal_revenue_service irs has maintained on him contending that respondent’s use of a tc150 data entry perpetrates a fraud similar arguments by taxpayers alleging errors in the individual_master_file have been found to be fallacious see 136_tc_498 and petitioner’s argument is no different brief he makes no principled defense accordingly we find that petitioner is liable for the addition_to_tax under sec_6651 b failure to pay sec_6651 authorizes the imposition of an addition_to_tax for failure to timely pay the amount shown as tax on a federal_income_tax return unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect in this regard the commissioner’s burden of production under sec_7491 requires him to come forward with sufficient evidence that the tax was shown on a federal_income_tax return and was not paid see wheeler v commissioner t c pincite 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir in a case such as this where the taxpayer has not filed a federal_income_tax return for the taxable_year at issue a substitute for return prepared by the commissioner 5during the trial respondent’s counsel and the court asked petitioner on several occasions whether he had filed a federal_income_tax return for and after much hemming and hawing he invoked the fifth_amendment privilege despite a warning from the court that we may draw a negative inference from his refusal to answer the question even if the invocation is valid see loren-maltese v commissioner tcmemo_2012_214 slip op pincite in addition to the sufficient evidence in the record from which we conclude that petitioner failed to file a return for we draw such an inference finding that petitioner’s refusal to answer the question and his taking the fifth_amendment constitutes a failure to refute that evidence regardless of whether his invocation was justified which it was not that meets the requirements of sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 see sec_6651 wheeler v commissioner t c pincite as we discussed supra pp the sfr constitutes a valid sec_6020 return and the record establishes that petitioner made no federal tax_payments for respondent thereby satisfies his burden of production as with his failure_to_file a federal_income_tax return for petitioner offered no evidence at trial that his failure to pay was due to reasonable_cause and not due to willful neglect and on brief he makes no principled defense accordingly we find that petitioner is liable for the addition_to_tax under sec_6651 c failure to pay estimated_tax sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual the addition_to_tax is calculated with reference to four required_installment payments of the individual’s estimated_tax liability sec_6654 and d each required_installment payment is equal to of the required_annual_payment which in turn is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of the individual’s tax for such year or if the individual filed a return_for_the_preceding_taxable_year of the tax shown on the individual’s return_for_the_preceding_taxable_year sec_6654 and b in this regard the commissioner’s burden of production under sec_7491 requires him to produce evidence that the taxpayer had a required_annual_payment and in order to do so he must establish the tax shown on the taxpayer’s return for the previous year or that the taxpayer filed no such return wheeler v commissioner t c pincite schlussel v commissioner tcmemo_2013_185 respondent met his burden of production because the record establishes that petitioner did not file a federal_income_tax return for or petitioner’s required_annual_payment for thus equaled of the tax due for that taxable_year the record also establishes that petitioner made no federal tax_payments for petitioner has not argued that any of the statutory exceptions under sec_6654 applies indeed he makes no principled defense accordingly we find that petitioner is liable for the addition_to_tax under sec_6654 6notwithstanding that petitioner’s failure_to_file a federal_income_tax return for is a deemed admitted fact petitioner reserved an objection on relevance grounds to the admission of exhibit 1-r a signed and dated copy of form_3050 certification of lack of record indicating that the irs has no record of receiving a united_states individual_income_tax_return form_1040 for petitioner r egarding the tax period ending date the court withheld ruling on its admission at trial the court finds that the document is relevant and thus petitioner’s objection is overruled iv frivolous position penalty sec_6673 authorizes this court to impose on the taxpayer a penalty payable to the united_states and not in excess of dollar_figure whenever it appears that the taxpayer has instituted or maintained proceedings primarily for delay the taxpayer’s position in such proceedings is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies at the commencement of the trial respondent raised the possibility of moving for imposition of this penalty but he has not so moved presumably because leading up to and throughout the trial petitioner was not uncooperative petitioner however has been sanctioned before in and under sec_6673 by this court sua sponte or at the request of the commissioner in other cases in which he has been involved for among other things espousing positions identical to or very similar to the ones he advances on brief in this case see rader v commissioner t c pincite imposing on petitioner a sec_6673 penalty of dollar_figure rader v commissioner t c dkt no date order imposing on petitioner a sec_6673 penalty of dollar_figure in view of the foregoing and the fact that having to deal with this matter wasted not only the court’s time but respondent’s as well we will require petitioner to pay to the united_states a penalty under sec_6673 of dollar_figure we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered 7we recognize that this amount is less than the prior sec_6673 penalties the court has imposed on petitioner but note that unlike in petitioner’s prior cases respondent did not move for the court to impose a sec_6673 penalty and the court did not find it necessary to warn petitioner during or at the conclusion of the trial that we might impose such a penalty petitioner is on notice that if he persists in espousing frivolous positions in future cases he will be subject_to greater sanctions under sec_6673
